Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recites the term ”prediction information” in lines 10 and 12, however is unclear if the Applicant is introducing a new “prediction information” or if it is the same prediction information.  Furthermore, the claim recites “the prediction information” on line 13 but it is unclear if the term is related to the term introduced on line 10 or line 12 or if all the terms are the same.  This creates additional issues since the term as introduced in line 10 is part of a conditional language, wherein the Examiner elected the other term (“validation information).  For these reason if all the terms are the same and based on the requirements of the claim, the claims does not require prediction information since the method could operate with just validation information.  For examination purposes and in order to simplify the issues, the terms are interpreted as being all the same.  The same analysis applies for claims 5, 7 and 8 which depend on claim 1, claims 15, 17-18 which depend on claim 11 and are inheriting the same issues.

Response to Amendment
The amendments filled on 11/06/2020 have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, 17-20 and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kataoka (US Patent Publication 2018/0254965).

Regarding claim 1, Kataoka discloses a service management system for facilitating service of building management systems of a building (abstract), comprising: 
a service workflow module, executing on one or more computer processors of a server system,  for receiving device events from the building management systems and local service data from a mobile computing device operated by a technician and generating service events ([0026] FIG. 1 shows a configuration of the remote monitor system.  The targets to be processed, immovable objects 2a, 2b, and 2c, are respectively equipped with terminals 5a, 5b, and 5c for managing a plurality of facilities.  A monitor center 1 is equipped with a center device 4 for remotely monitoring operation statuses of the terminals 5a, 5b, and 5c.  The center device 4 and terminals 5a, 5b, and 5c are, always or ; 
a connected services database for storing the service events ([0039] Process management information 110, having a configuration shown in FIG. 11, manages the statuses and history of ; and 
a service data aggregator, executing on one or more computer processors of a server system, for generating aggregated service data based on the service events and validation information based on the aggregated service data ([0080] The process management information 110 records arrival times in the immovable objects (field 119) and process completion times (field 120) of the past alarms, so that a time required for the process completion in the immovable object 2 can be calculated.  A time that the maintenance engineer 3 who is executing the process or moving to the immovable object 2 completes a current process can be predicted using the past process times and the moving time calculated when the maintenance engineers are assigned.  In consideration of the prediction time, the maintenance engineer 3 who is not on standby can be a candidate to be selected.)
Regarding claims 2 and 12, Kataoka further discloses 
wherein the building management systems include fire alarm systems, intrusion systems, and/or building automation systems ([0002] The present invention relates to a method for assigning engineers who respond to various incidents occurring in, e.g., facilities and apparatuses distributed in a wide field. [0027] As shown in FIG. 2, the terminals 5a, 5b, and 5c each have an abnormality detection section 21 and a communication control section 22.  The abnormality detection section can receive data from sensors 9a, 9b, and 9c, and detect contents of abnormalities detected by the sensors 9a, 9b, and 9c.  The communication control section 22 processes alarm transmission for reporting the detected abnormalities to the center device 4. [0032] The operation while abnormalities are detected in immovable objects 2a, 2b, and 2c, and reported to a monitor center 1, is explained.  The abnormality detection section 21 in the terminals 5a, 5b, and 5c always monitors abnormality detection by the .
Regarding claims 3 and 13, Kataoka further discloses
wherein the aggregated service data is further based on device information, building information, and/or technician information stored in the connected services database ([0039] Process management information 110, having a configuration shown in FIG. 11, manages the statuses and history of processes.  In the process management information 110, alarm occurrence times (field 111), alarm IDs (field 112), immovable object IDs (field 113), sensor IDs (field 114), alarm codes (field 115), key location information (field 116), tool location information (field 117), maintenance engineer IDs (field 118), arrival times in immovable objects (field 119), and process completion times (field 120) are set.).
Regarding claims 4 and 14, Kataoka further discloses
wherein the service events further include device information, status information, service type information, date information, time information, and/or technician information (([0039] Process management information 110, having a configuration shown in FIG. 11, manages the statuses and history of processes.  In the process management information 110, alarm occurrence times (field 111), alarm IDs (field 112), immovable object IDs (field 113), sensor IDs (field 114), alarm codes (field 115), key 
Regarding claims 5, 7-9 the claims are part of a conditional limitation based on the requirements of claim 1.  The Examiner elected the portion that does not require “generating prediction information”, therefore it claims 5, and 7-9 are not required based on the claim requirements of claim 1 which discloses that the system is able to generate validation or prediction information.
Regarding claim 11, Kataoka discloses a method for facilitating service of building management systems of a building (abstract), comprising: 
receiving, by a service workflow module executing on one or more computer processors of a server system, device events from the building management systems and local service data from a mobile computing device operated by a technician ([0026] FIG. 1 shows a configuration of the remote monitor system.  The targets to be processed, immovable objects 2a, 2b, and 2c, are respectively equipped with terminals 5a, 5b, and 5c for managing a plurality of facilities.  A monitor center 1 is equipped with a center device 4 for remotely monitoring operation statuses of the terminals 5a, 5b, and 5c.  The center device 4 and terminals 5a, 5b, and 5c are, always or when necessary, connected to each other via a communication line 6.  Engineers (hereinafter called maintenance engineers) 3a, 3b, and 3c carry mobile terminals 7a, 7b, and 7c, respectively.  Data transmission/reception can be done between the center device 4 and terminals 5a, 5b, and 5c.  Standby stations 8a and 8b are used for standby of the maintenance engineers 3a, 3b, and 3c and for storing keys of the immovable objects 2a, 2b, and 2c and tools required for processing.  The number of immovable objects and their terminals, maintenance engineers, and mobile terminals is optional.  In the example of FIG. 1, the number of each component is three. [0027] As shown in FIG. 2, the terminals 5a, 5b, and 5c each have an abnormality detection section 21 and a communication control section 22.  The abnormality detection section can receive data from sensors 9a, 9b, and 9c, and detect contents of abnormalities detected by the sensors 9a, 9b, and ; 
the service workflow module generating and storing service events based on the device events and local service data ([0039] Process management information 110, having a configuration shown in FIG. 11, manages the statuses and history of processes.  In the process management information 110, alarm occurrence times (field 111), alarm IDs (field 112), immovable object IDs (field 113), sensor IDs (field 114), alarm codes (field 115), key location information (field 116), tool location information (field 117), maintenance engineer IDs (field 118), arrival times in immovable objects (field 119), and process completion times (field 120) are set.); 
generating, by a service data aggregator executing on one or more computer processors of a server system,  aggregated service data based on the service events; and generating prediction and/or validation information based on the aggregated service data([0080] The process management information 110 records arrival times in the immovable objects (field 119) and process completion times .
Regarding claims 15, 17-18, the claims are part of a conditional limitation based on the requirements of claim 1.  The Examiner elected the portion that does not require “generating prediction information”, therefore it claims 15, and 17-18 are not required based on the claim requirements of claim 11 which discloses that the system is able to generate validation or prediction information.
Regarding claims 22-26, the claims are part of a conditional limitation based on the requirements of claim 1.  The Examiner elected the portion that does not require “generating prediction information”, therefore it claims 22-26 are not required based on the claim requirements of claim 1 which discloses that the system is able to generate validation or prediction information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US Patent Publication 2018/0254965) in view of Ming (US Patent Publication 2015/0262114).
Regarding claims 9 and 19 Ming further teaches:
wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information is based on whether average durations of particular types of services performed by a particular technician match average durations of the same types of services performed by all other technicians ([0013] FIG. 10 is a flow diagram showing an example process that determines actual durations of times it takes to complete jobs to determine an average duration for jobs of a particular job type, as described herein in accordance with various embodiments.  [0015] FIG. 12 illustrates an example graphical user interface directed to displaying an average duration of time it takes for individual technicians to complete jobs of a particular type, as described herein in accordance with various embodiments. [0122] FIG. 12 illustrates an example GUI 1200 directed to displaying an average duration of time it takes for individual technicians to complete jobs of a particular type.  The performance module 130 may generate the report of FIG. 12 in response to receiving an instruction, e.g., from a manager or advisor, to view technician specific averages for a .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information is based on whether average durations of particular types of services performed by a particular technician match average durations of the same types of services performed by all other technicians since such modification is just a combination of well-known prior art elements in the art that yield to predictable results such as allowing the system to access, for each technician, the actual durations of time to complete job of the particular type as disclosed by Ming.
Regarding claims 10 and 20 Ming further teaches:
wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information includes whether further review of the service is indicated and/or additional training or oversight of the particular technician is indicated ([0125] In various embodiments, the report module 130 may be configured to emphasize (e.g., highlight, .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include wherein the service data aggregator generates validation information based on the aggregated service data, and the validation information is based on further review of the service is indicated and/or additional training or oversight of the particular technician is indicated since such modification is just a combination of well-known prior art elements in the art that yield to predictable results such as allowing the system to access, for each technician, the actual durations of time to complete job of the particular type as disclosed by Ming.
Regarding claim 21, Kataoka discloses a method for facilitating service of building management systems of one or more buildings (abstract), comprising 
accumulating, by a server system,  information about previously performed service on building management systems, information about devices of the building management systems, information about technicians performing the previously performed service, and information about the one or more buildings, and generating, by a service data aggregator executing on one or more computer processors of a server system, and completion time of the tasks based on the accumulated information ([0026] FIG. 1 shows a configuration of the remote monitor system.  The targets to be processed, immovable objects 2a, 2b, and 2c, are respectively equipped with terminals 5a, 5b, and 5c for managing a plurality of facilities.  A monitor center 1 is equipped with a center device 4 for remotely .
Kataoka determine completion time of the tasks based on the aggregated service data, however does not explicitly disclose generating optimized service schedules.
However, Ming teaches:
generating predicted service intervals for devices requiring periodic service based on the accumulated information ([022] The time when the service job is likely to be completed may be referred to herein as an "estimated complete time". Accordingly, the estimated timing information may be based on tracked actual timing information from service jobs actually completed at workstations. [049] For example, the performance module 130 may generate reports that provide: an average amount of time to complete jobs of a particular type during a given time period (e.g., a day, five days, a month, etc.), a number of jobs of a particular type actually completed during the given time period, a total number of jobs actually completed during the given time period, a number or percentage of jobs actually completed within a threshold period time (e.g., five minutes) after the estimated duration of time to complete a job of a particular type expires, a number or percentage of jobs actually started before or within a threshold period time of an estimated start time (e.g., the estimated start time communicated to a customer), a number or percentage of jobs completed before or within a threshold period of time of the estimated complete time (e.g., the estimated complete time communicated to a customer). [0052] As shown in FIG. 2, the entity device 104 may store information defining various job types 206(1). .. 206(M). Each job type 206(1). .. 206(M) may be pre-defined or pre-set based on a known  and generating optimized service schedules based on aggregated service data and the predicted service intervals ([0046] In various embodiments, the scheduling module 124 is configured to receive the jobs status information from the workstations 114(1) .  . . 114(N).  The scheduling module 124 is also configured to receive instructions, via input received from a representative (e.g., a manager, an advisor, a receptionist, etc.) or a customer 106, to generate and to process a work order for a new job and add the new job to a queue of jobs waiting to be performed at one of the work stations 114(1) .  . . 114(N).  The scheduling module 124 may store the job status information in the job status information database 132 to be accessed at a later time.  The job status information may indicate that a respective job is one of "waiting" to be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to generate predicted service intervals and optimized service schedules for the building management systems based on accumulated information and predicted service intervals since such improvement is just a combination of well-known prior art elements that yield to predictable results such as employing timing mechanisms in order to determine a prediction of when a job is about to start and to predict the time when a service is to be completed as disclosed by Ming.
for devices requiring periodic service based on the accumulated information” is just describing the type of devices for which the method is generating predicted service intervals.  This non-functional descriptive material does not add or change anything in the method since the method would perform the same regardless these specifics about the devices since there is nothing being positively recited other than generating predicted service intervals for the devices.  For these reasons the limitations are given little to no patentable weight.
Response to Arguments
Applicant’s arguments see Applicant Arguments/Remarks Made in an Amendment, filed 11/06/2020, with respect to the rejection(s) of claim(s) 1-21 have been fully considered.
In view of the amendments presented for claim 21, the previous 35 USC 112b have been withdrawn.
In view of the arguments and amendments the previous 35 USC 101 rejection have been withdrawn.
Regarding the previously presented 35 USC 102 and 103 rejection, the Examiner clarifies that the art presented in rejecting the claims is Kataoka (2004/0107126).
Applicant further argues that Ming generally describes how the beginning and completion times for service jobs can be predicted but fails to disclose a predicted service interval.  Examiner respectfully disagrees.  A time interval is a time between two events.  Ming describes predicting the time between the start of a service and the completion of the service, therefore Ming clearly discloses a service time interval.  It appears that the Applicant would like to claim specifically a time between services, which is another type of service interval, however such specific time interval has not being claimed.  For this reason, the arguments are found non-persuasive and the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689